1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
2
                                                                 Nov 14, 2019
3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C

                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 2:16-cr-00190-SMJ
5
                              Plaintiff,
6                                              ORDER GRANTING MOTION TO
                 v.                            DISMISS
7
     NICHOLAS T. HUNTER,
8
                              Defendant.
9

10         Before the Court, without oral argument, is the Government’s Motion for

11   Order of Dismissal With Prejudice, ECF No. 61. As the result of Defendant’s

12   successful completion of the terms set forth in the Pretrial Diversion Agreement,

13   ECF No. 58, the Government seeks the Court’s leave to dismiss the Indictment,

14   ECF No. 1, with prejudice as to Defendant Nicholas T. Hunter pursuant to Federal

15   Rule of Criminal Procedure 48(a). Having reviewed the filings in connection with

16   the motion, the Court grants the Government leave to dismiss the Indictment. The

17   Court makes no judgment as to the merit or wisdom of this dismissal.

18   //

19   //

20   //




     ORDER GRANTING MOTION TO DISMISS - 1
1          Accordingly, IT IS HEREBY ORDERED:

2          1.    The Government’s Motion for Order of Dismissal With Prejudice,

3                ECF No. 61, is GRANTED.

4          2.    The Indictment, ECF No. 1, is DISMISSED WITH PREJUDICE as

5                to Defendant Nicholas T. Hunter.

6          3.    All hearings are STRICKEN, and all pending motions are DENIED

7                AS MOOT.

8          4.    The U.S. Marshals Service SHALL NOT HOLD Defendant Nicholas

9                T. Hunter in its custody in connection with this matter.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

12   Service.

13         DATED this 14th day of November 2019.

14
                       __________________________
15                     SALVADOR MENDOZA, JR.
                       United States District Judge
16

17

18

19

20



     ORDER GRANTING MOTION TO DISMISS - 2
